NUMBER 13-16-00439-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FABIAN IGNACIO FAZ FLORES,                                                      Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 93rd District Court
                          of Hidalgo County, Texas.



                                         ORDER
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

       This cause is currently before the Court on appellant's motion to abate deadlines

for filing the brief until thirty days after a complete and correct appellate record is filed.

The clerk’s record was filed on October 25, 2016. The reporter’s record consisting of

seventeen volumes was filed on March 20, 2017 and appellant’s brief was originally due
to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a). The trial court issued an

order substituting retained counsel for appellant on April 3, 2017.             Appellant has

requested and this Court has granted appellant five extensions of time to file the brief.

On December 12, 2017, we ordered counsel to file the brief on or before January 2, 2018

and notified counsel that no further extensions would be granted absent exigent

circumstances.

       Counsel has now filed a motion to abate the deadlines for filing appellant’s brief

until a corrected reporter’s record is filed and a corrected clerk’s record is filed. According

to the motion, counsel is unable to cut and paste portions of the reporter’s record because

“something is wrong with the format settings used to make each pdf volume of the

reporter’s record.” Counsel states the clerk’s record is deficient because it does not

contain sequential page numbers.         Counsel requests this Court to order the court

reporter and trial court clerk to file corrected records.

       Our review of the reporter’s record indicates that the record is in pdf format and is

in compliance with the Rules of Appellate Procedure 34.6 and 35 and the Uniform Format

Manual for Texas Reporters’ Records. Our review of the clerk’s record filed on October

25, 2016 indicates that page numbering is missing; however, this defect was remedied

when a corrected clerk’s record containing page numbers was filed on January 9, 2018.

The appellate record is now complete and properly filed.             Accordingly, we DENY

appellant’s request to order the court reporter and trial court clerk to file corrected records.

We similarly DENY Counsel’s motion to abate all deadlines for filing the opening brief until

thirty days after the corrected records are filed.

                                               2
       We are cognizant that the appellate record for this appeal is voluminous and that

counsel indicates he is having difficulty in utilizing portions of the reporter’s record for

purposes of preparing the brief.       The Court, having fully examined and considered

appellant’s motion and the extensions previously granted in this cause, is of the opinion

that, in the interest of justice, the appellant’s deadline to file the brief in this case should

be extended one final time.        Accordingly, the Honorable Joseph A. Connors III is

ORDERED to file the brief on or before February 26, 2018.

       Under these circumstances and in order to effectuate the proper and complete

presentation of this appeal to the Court, we ABATE this appeal and remove it from the

Court’s active docket. The appeal will be reinstated when the appellant’s brief has been

properly and duly filed.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of January, 2018.




                                               3